UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA                           FILED
United States Treasury Department )
                                                                                    FEB 2    a2009
                                                                             NANCYMAv
ex reI J. Trent Mosby,            )                                                   rERWH/TT.
                                                                                  u.s. DISTRIIJT~J~~' CLERK
                                       )
                Plaintiff,             )
                                       )
        v.                             )       Civil Action No.   09 U352
                                       )
                                       )
Duke Terrell et ai.,                   )
                                       )
                 Defendants.           )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant the application and will dismiss the complaint for lack

of subject matter jurisdiction. I

        Plaintiff is a prisoner at the Federal Medical Center in Rochester, Minnesota, suing under

the False Claims Act ("FCA"), 31 U.S.C. §§ 3729 et seq. He alleges that Bureau of Prisons

Director Harley Lappin and BOP official Duke Terrell have stolen from the Crime Victims Fund

by allegedly lying about the amounts deposited to the Fund under 18 U.S.C. § 4048(g), governing

the allocation of monies generated from fees prisoners pay for health care services.

        The FCA authorizes private persons to bring actions in the name of the Government

against persons who have violated § 3729 by either filing a false claim or having defrauded the

Government with respect to claims or Government property in certain other ways. See 31 U.S.C.

§ 3730(b). But "[n]o court shall have jurisdiction over an action under this section based upon

the public disclosure of ... transactions in a criminal, civil, or administrative hearing, in a

congressional, administrative, or Government Accounting Office report, hearing, audit, or



       I "If the court determines at any time that it lacks subject-matter jurisdiction, [it] must

dismiss the action." Fed. R. Civ. P. 12(h)(3).
investigation, or from the news media, unless the ... the person bringing the action is an original

source of the information." § 3730(e)(4)(A). "'[O]riginal source' means an individual who has

direct and independent knowledge of the information on which the allegations are based and has

voluntarily provided the information to the Government before filing an action under this section

which is based on the information." § 3730(e)(4)(B). The original source's knowledge must be

"firsthand." Us. ex reI. Davis v. District of Columbia, _      F. Supp.2d. _     , 2008 WL 5332817

* 3 (D.D.C., Dec. 23,2008).
        Plaintiffs claim is based on annual reports the BOP Director is required to provide

Congress under 18 U.S.C. § 4048(k) that he obtained through the Freedom oflnformation Act.

CompI. at 4. Because plaintiff has alleged no first-hand knowledge about the preparation of the

reports, he cannot possibly qualify as an original source. See Rockwell Intern. Corp. v. Us., 594

U.S. 457, 127 S.Ct. 1397, 1405 (2007); Us. ex rei. Davis, 2008 WL 5332817          * 3 ("Knowledge
is 'direct' ifit is acquired through the relator's own efforts (i.e., without an intervening agency) ..

. . Knowledge is 'independent' if the relator would have had it absent the public disclosure.")

(quoting United States ex rei. Springfield Terminal Rwy. Co. v. Quinn, 14 F.3d 645, 656 (D.C.

Cir. 1994)). Thus, the Court lacks jurisdiction over this action, which, in any event, cannot be

prosecuted pro se. See Us. ex rei. Lu v. Ou, 368 F.3d 773, 775 (7th Cir. 2004) ("[T]he same

policy that forbids litigants ... to be represented by nonlawyers ... is applicable to qui tam suits."

(citation omitted); accord Us. ex rei. Fisher v. Network Software Associates, Inc., 377 F.

Supp.2d 195 (D.D.C. 2005); Us. ex rei. Rockefeller v. Westinghouse Electric Co., 274 F.

Supp.2d 10 (D.D.C. 2003). Accordingly, the complaint will be dismissed. A separate Order

accompanies this Memorandum Opinion.



Date: January
                  ~
                ff, 2009
                                               United States   D~ JU;g~--t14
                                                                  riet


                                                  2